      Case 2:19-cr-00898-DLR Document 240 Filed 06/14/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-00898-001-PHX-DLR
10                  Plaintiff,                        AMENDED SCHEDULING ORDER
11   v.
12   David Allen Harbour,
13                  Defendant.
14
15
16          Pursuant to the Order continuing trial to January 25, 2022 (Doc. 229),

17          IT IS ORDERED that the following schedule shall govern all remaining
18   proceedings in this case:

19          Trial Date: January 25, 2022, at 9:00 a.m.

20          Final Pretrial Conference: January 11, 2022, at 9:30 a.m.
21          Motions Deadlines:
22          1.     Pretrial Motions, Motions in Limine and Court imposed plea offer expiration

23                 deadline: December 2, 2021.

24          2.     Responses to Motions in Limine: December 16, 2021.

25                 No replies are to be filed.

26          Other Court Deadlines:
27          1.     Jury Questionnaire and Screening for Length of Trial:
28                 December 13, 2021.
      Case 2:19-cr-00898-DLR Document 240 Filed 06/14/21 Page 2 of 2



 1          2.     Government Disclosure of Final Exhibit and Witness List: December 20,
 2                 2021.
 3          3.     Defense Disclosure of Final Exhibit and Witness List:
 4                 December 20, 2021.
 5          4.     Government Expert Witness Report: December 20, 2021.
 6          5.     Defense Expert Witness Report: December 20, 2021.
 7          6.     Any remaining Jencks Act material: December 27, 2021.
 8          7.     Joint Voir Dire, Joint Statement of the Case, Joint Proposed JuryInstructions,
 9                 Joint Proposed Verdict Form: January 3, 2022.
10          8.     Motions Hearing to be set, if needed.
11          Status Conference:
12          1.     Status Conference: September 20, 2021 at 10:30 a.m.
13          2.     The necessity for a second status conference will be determined bythe parties
14                 and/or the Court.
15          The parties shall file a joint memorandum detailing the status of the case no less
16   than three days prior to the scheduled status conference(s).
17          Dated this 14th day of June, 2021.
18
19
20                                                 Douglas L. Rayes
                                                   United States District Judge
21
22
23
24
25
26
27
28


                                                 -2-
